 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      CHERYL BISHOP,
 8                          Plaintiff,
 9         v.                                          C18-599 TSZ
10    WILLIAM BARR, Attorney General,                  MINUTE ORDER
      Department of Justice, Alcohol,
11    Tobacco, Firearms & Explosives,
12                          Defendant.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
           (1) Defendant’s motion for reconsideration, docket no. 58, is DENIED in part
15
     and DEFERRED in part, as follows:
16                 (a)    With regard to whether the decision-maker who is alleged to have
           retaliated against plaintiff knew about plaintiff’s protected activity, the motion is
17         DENIED. As the non-moving party, plaintiff was entitled to have the Court draw
           in her favor all “justifiable” inferences from the evidence. See Anderson v. Liberty
18         Lobby, Inc., 477 U.S. 242, 255 (1986). Plaintiff has presented evidence that,
           shortly after she engaged in protected activity, the decision-maker substantially
19         altered the terms of a proposed extended temporary duty assignment for plaintiff,
           and that individuals who reported directly to the decision-maker knew about
20         plaintiff’s protected activity. This evidence gives rise to a reasonable inference
           that the decision-maker was aware of the protected activity despite his denial of
21         such knowledge. Thus, the Court cannot conclude that defendant had met its
           burden in moving for summary judgment of establishing the requisite absence of a
22         genuine dispute of material fact. See Fed. R. Civ. P. 56(a).
23

     MINUTE ORDER - 1
 1                (b)    As to whether plaintiff could have advanced to G/S 14 during the
          extended temporary duty assignment at issue without engaging in a competitive
 2        promotion process, the motion is DENIED. Defendant devoted only a footnote to
          this topic in his motion, and he did not specifically request summary judgment on
 3        this issue. See Def.’s Mot. at 6 n.1 (docket no. 32). Thus, defendant fails to show
          any error in the Court’s prior ruling. Moreover, contrary to defendant’s assertion,
 4        the Memorandum of Understanding between plaintiff and the Office of Science
          and Technology does not describe a promotion during the extended temporary
 5        duty assignment, but rather a “return full-time to [plaintiff’s] position as a G/S 14
          Special Agent in the Seattle Group IV-Intelligence Office, Seattle Division” after
 6        completion of the extended temporary duty assignment. See Ex. 27 to Wing Decl.
          (docket no. 43-4 at 56). Defendant does not explain how an alleged typographical
 7        error concerning plaintiff’s then-applicable pay grade would support summary
          judgment.
 8
                 (c)    With respect to plaintiff’s hostile work environment claim, the
 9        motion is DEFERRED. Plaintiff is DIRECTED to file a response, not to exceed
          ten (10) pages in length, concerning the subjects raised in Section C of defendant’s
10        motion for reconsideration, on or before noon on October 9, 2019. Any reply, not
          to exceed five (5) pages in length, shall be filed by noon on October 11, 2019.
11        The deferred portion of defendant’s motion for reconsideration, docket no. 58, is
          RENOTED to October 11, 2019.
12
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
13 record.
          Dated this 1st day of October, 2019.
14

15                                                  William M. McCool
                                                    Clerk
16
                                                    s/Karen Dews
17                                                  Deputy Clerk

18

19

20

21

22

23

     MINUTE ORDER - 2
